Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/24/2021, with respect to newly amended claims 1 and 12 have been fully considered. 
Applicant’s arguments regarding the Double Patenting rejection are not persuasive. It is an Obviousness type Provisional Non-Statutory Double Patenting rejection. The reference By Evans teaches the amended limitations of the claim.
Applicant’s arguments regarding invoking 122(f) are not persuasive. The claim language does not have to have word “means” to be interpreted under 112(f). This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
4. Applicant’s arguments regarding the rejections of claims 1 and 12 under 35 USC § 103 are not persuasive. The reference by Evans teaches the amended limitations which were previously the limitations of claims 5-6. 
Applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 15167340 in view of Evans (US 20110304737).  Claim 1 of Application No. 15167340 includes limitations “a housing configured to be secured to a structure; a tracker configured to track motion of a drone within a predetermined range”. Claim 7 of Application No. 15167340 includes limitation “a laser configured to emit laser energy to a position of the drone that is tracked by the tracker while the drone is within the predetermined range”. Evans 
Evans also teaches a first bracket(44) secured to a base of the housing (Evans: Fig. 2; [0018, 20], item 44); 
a second bracket(46) pivotally coupled to the first bracket (44)(Evans: Fig. 2, item 46) wherein the second bracket is configured to pivot with respect to the first bracket about a first pivot axis (Evans: Fig. 2, axis 42; [0018, 20]); and 
a mount plate(22) pivotally coupled to the second bracket(46), wherein one or both of the tracker or the laser [0015] (laser is on payload “The tracking device in the gimbal payload may, for example, be a camera, a laser,”) is secured to the mount plate (Evans: Plate 22 payload, the payload surface on which all the elements are secured; [0018, 20]), and 
wherein the mount plate is configured to pivot with respect to the second bracket about a second pivot axis(Evans: Fig. 2, axis 52; [0018, 20]).
This is a provisional nonstatutory double patenting rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9, 11-14, 17, 18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trundle (US 20170092138) and further in view of Evans (US 20110304737).

Regarding Claims 1 and 12, Trundle teaches:
1. A drone deterrence system (See e.g., Trundle at Fig. 3-4 and the related text, wherein a Drone deterrence system are shown and described) comprising: 
a housing configured to be secured to a structure (See e.g., Trundle at [0064], wherein the drone detector may be disposed within an external housing that is mounted on the ground or on some structure; and wherein the use of a housing to protect an electronic assembly is well known and ubiquitous); 
a tracker configured to track motion of a drone within a predetermined range (See, e.g., Trundle at [0064-71, 95-103], wherein the drone detectors 380 include processors, memory, cameras, one or more motion sensors, etc.; and wherein the 
           a laser that is separate and distinct from the tracker, the laser configured to emit laser energy to a position of the drone that is tracked by the tracker while the drone is within the predetermined range (See, e.eg., Trundle at [0103], wherein a laser light is generated to impede (deter) an unauthorized drone; at [0064-71], wherein the drone detector is configured to surveil a property based on stored three-dimensional map (predetermined range); the drone detector being disposed within an external housing that is mounted on the ground or on some structure). 

      But Trundle does not teach:
          a gimbal assembly secured to the housing, wherein the tracker and the laser are mounted to the gimbal assembly, wherein gimbal assembly comprises 
a first bracket secured to a base of the housing; 
a second bracket pivotally coupled to the first bracket  wherein the second bracket is configured to pivot with respect to the first bracket about a first pivot axis; and 
a mount plate pivotally coupled to the second bracket, wherein one or both of the tracker or the laser is secured to the mount plate, and 


  However, Evans teaches
a gimbal assembly secured to the housing, wherein one or both of the tracker or the laser is mounted to the gimbal assembly (Par. 0004, 0014-0015), wherein gimbal assembly comprises
a first bracket(44) secured to a base of the housing (Evans: Fig. 2; [0018, 20], item 44); 
a second bracket(46) pivotally coupled to the first bracket (44)(Evans: Fig. 2, item 46) wherein the second bracket is configured to pivot with respect to the first bracket about a first pivot axis (Evans: Fig. 2, axis 42; [0018, 20]); and 
a mount plate(22) pivotally coupled to the second bracket(46), wherein the tracker or the laser [0015] (laser is on payload “The tracking device in the gimbal payload may, for example, be a camera, a laser,”) are secured to the mount plate (Evans: Plate 22 payload, the payload surface on which all the elements are secured; [0018, 20]), and 
wherein the mount plate is configured to pivot with respect to the second bracket about a second pivot axis (Evans: Fig. 2, axis 52; [0018, 20]).


 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Trundle with invention by Evans in order to track moving targets effectively (Evans: Par. 0003).


Trundle/Evans teaches:

Regarding Claims 2 and 13:
2 and 13. The drone deterrence system of claim 1, further comprising a control unit in communication with the tracker and the laser, wherein the control unit is configured to operate the laser to emit the laser energy based on the position of the drone that is tracked by the tracker (Trundle: at Fig. 3 and [0051-53, 55-62, 65-82+, 96-103]; wherein the drone detectors 380 include processors, memory, cameras, one or more motion sensors, etc., and where a control processor is disposed within a drone detector to process the sensor outputs and detectors , and to control drone detector operation, and wherein the drone detector control analyzes and identifies objects, and takes action to deter the detected drone, including the transmission of laser beams).

Regarding Claims 3 and 14
3 and 14. The drone deterrence system of claim 2, wherein the control unit operates the laser (according to paragraph[0065] laser sensors can be employed to detect and track the drone which means some type of the lidar, or another interpretation according to [0105] laser beam may be activated as counter measure) in response to 

Regarding Claim 4
4. The drone deterrence system of claim 1, further comprising a motion detector disposed on or within the housing, wherein the motion detector is configured to detect motion within the predetermined range (Trundle: [0058-59, 67, 95].


Regarding Claims 7 and 17
7 and 17. The drone deterrence system of claim 6, wherein the first pivot axis is orthogonal to the second pivot axis (Evans: Fig. 2; [0018, 20]).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Trundle with invention by Evans in order to track moving targets effectively (Evans: Par. 0003).


Regarding Claims 8 and 18

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Trundle with invention by Evans in order to track moving targets effectively (Evans: Par. 0003).


Regarding Claim 9
9. The drone deterrence system of claim 8, wherein the one or more pivot motors comprise one or more encoders (Evans: 0018, 22]).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Trundle with invention by Evans in order to track moving targets effectively (Evans: Par. 0003).


Regarding Claims 11 and 20
11 and 20. The drone deterrence system of claim 1, wherein the structure is a fixed structure (Trundle: [0029]).

Regarding Claims 21 and 23
21 and 23. (New) The drone deterrence system of claim 1, wherein the structure is a vehicle (Trundle: [0004], [0030], drone is a vehicle).

Regarding Claims 22 and 24
22 and 24. (New) The drone deterrence system of claim 1, further comprising a countermeasure that is separate and distinct from the tracker and the laser, wherein the countermeasure is coupled to the gimbal assembly (Trundle:  [0103], generate a blinding light to reduce visibility of the property.)

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trundle (US 20170092138) and further in view of Evans (US 20110304737) and Takasuka (US 20160069998).
 Trundle/Evans teaches
10 and 19. The drone deterrence system of claim 1, 

But Trundle/Evans does not teach 
wherein the laser comprises an expanding lens configured to expand a laser beam emitted by the laser.
  However, Takasuka teaches 
wherein the laser comprises an expanding lens configured to expand a laser beam emitted by the laser (Par. 0033).
 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Trundle/Evans with invention by Takasuka in order to expand the beam and therefore cover the larger field of view and act the laser countermeasure on a moving drone more easily. 



Conclusion
           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HELENA SERAYDARYAN/
Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648